DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina Cabrera (US 2021/0365029 A1).
Re claims 1, 9, and 17, Molina Cabrera teaches a robot comprising: 
a body (see at least ¶19 for a cleaning robot which implies there is a body); 
data processing hardware (see at least ¶20 for processor); and 
memory hardware (see at least ¶20 for memory) in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
while a robot traverses an environment (see at least ¶24 for continuously monitoring localization status which implies monitoring while the robot is stationary and in motion): 
receiving odometry information of the robot over time (see at least ¶25 for odometry data at time t and t+1); and 
receiving from at least one sensor of the robot in communication with the data processing hardware, sensor data of the environment about the robot (see at least¶25 for evaluating the difference between translation of device computed from a localization algorithm to odometry and position at time t and t+1, implying that the translation data is also from time t and t+1; see at least ¶26 for determining position and translation using laser map alignment check); 
obtaining an odometry information sample including a series of odometry information members collected by the robot while traversing the environment, each odometry information member of the series of odometry information members comprising a respective odometry measurement at a respective time (see at least ¶25 for odometry data at time t and t+1); 
obtaining a sensor data sample including a series of sensor data members collected by the robot while traversing the environment, each sensor data member of the series of sensor data members comprising a respective sensor measurement at the respective time (see at least¶25 for evaluating the difference between translation of device computed from a localization algorithm to odometry and position at time t and t+1, implying that the translation data is also from time t and t+1; see at least ¶26 for determining position and translation using laser map alignment check); 
for each sensor data member of the series of sensor data members: 
determining a localization of the robot at the respective time based on the respective sensor data (see at least ¶26 for determining position and translation using laser map alignment check); and 
determining an offset of the localization of the robot relative to the odometry measurement at the respective time (see at least ¶25 for evaluating a difference between the translation computed using odometry and device location at time t and t+1 with translation of the device computed from a localization algorithm); 
determining whether a variance of the offsets determined for the localizations exceeds a threshold variance (see at least ¶25 for evaluating a difference between the translation computed using odometry and device location at time t and t+1 with translation of the device computed from a localization algorithm and when the difference exceeds a specified tolerance then trigger a signal); and 
when the variance among the offsets exceeds the threshold variance, generating, by the data processing hardware, a signal indicating that the sensor data is unreliable (see at least ¶25 for when the difference exceeds specified tolerance then trigger a signal).
Molina Cabrera does not explicitly teach plotting a location of the robot over time.
However, it would have been obvious to one of ordinary skill in the art to modify the method of Molina Cabrera to plot the location of the robot over time as the odometry measurements are taken at particular time points and plotting those points would only require routine skill in the art to do so. 

Allowable Subject Matter
Claims 2-8, 9-16, and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664